Citation Nr: 1128609	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the above claim.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include a diagnosis of bipolar disorder, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2009, the Veteran was scheduled for a travel board hearing before the Board.  However, she failed to appear.

In August 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disorder is related to service.

CONCLUSION OF LAW

An acquired psychiatric disorder was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After a careful review of the evidence of record, the Board finds that the evidence supports service connection for an acquired psychiatric disorder.  

Service treatment records show are silent for any psychiatric problems.  

Following service, the Veteran received private treatment for her diagnosed bipolar disorder beginning in December 1999.  At that time, the Veteran was being treated for pain management after being kicked in the left leg while working as a nurse in September 1998.  During pain management treatment, the Veteran began to develop symptoms of loose association, euphoria, pressured speech, and delusion, which were found to be associated with a manic disorder.  In January 2000, the Veteran's doctor found that the most likely diagnosis for her affective lability, difficulty sleeping, and episode of euphoria and grandiosity was bipolar affective disorder.  In May 2000, the Veteran underwent a private psychiatric evaluation and was diagnosed as having bipolar disorder, currently depressed.  The examiner stated that the Veteran had been able to dissipate her high degree of energy over the years by vigorous work activities, running, and a very active personal life, which was the outward manifestation of a latent bipolar condition.  Other important clues were two impulsive marriages while in service and a positive history family history of alcohol abuse and depression.  The examiner explained that the Veteran's injury brought a stop to her work and vigorous exercise and the latent bipolar disorder surfaced.  The examiner subsequently wrote a letter dated September 2005 stating that the Veteran was a patient since May 2000 and opined that her bipolar symptoms began to emerge during service as evidenced by her inappropriate relationships, both at work and in her personal life.  

The Veteran began VA treatment in January 2006, at which time she was diagnosed as having bipolar disorder, type I.  

The Veteran's mother submitted a statement in July 2006 stating that the Veteran called them during service while stationed at Fort Benning stating that she did not want to die.  Her father went to get her and brought her home for two weeks.  The Veteran told them about being repeatedly sexually harassed and propositioned for sexual favors in trade for better working hours, shifts, and assignments.  She also told them that her recent marriage was one of convenience so that they could have extra military benefits.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in January 2010.  The Veteran reported that during basic training, she became unhappy and depressed.  She did well academically, but got in trouble a lot and began having unusual relationships with men, including an ongoing fascination with married men of a minority group.  While at Fort Benning, she had an affair with a married physician, which she said she was pressured into and caused her to become depressed and suicidal.  She planned to kill herself, but called her father who came and took her home on emergency leave for two weeks.  She was eventually transferred and freed herself from the affair, then entered into a marriage of convenience to a soldier bound for Germany in order to be transferred as well to Germany.  This marriage lasted only two months.  She also reported being threatened with rape and was molested while she slept.  She later married another officer, but the marriage was unstable as there were issues of infidelity, venereal disease, and other crises and it ended in divorce.  After service, the Veteran became a registered nurse and married a third husband and had two boys.  She stated that she was a busy house wife and worked evening shifts as a nurse needing very little sleep.  This lifestyle ended when she was kicked in the knee and required extensive pain treatment, during which she had an acute manic attack with psychosis and was diagnosed as having bipolar disorder.  In 2001, the Veteran was treated for two weeks in the University Hospital in Seattle where she reported falling in love with another female bipolar patient.  That affair last about eight years and caused her marriage to end.  The examiner found that the Veteran did not meet the criteria for PTSD.  The Veteran was diagnosed as having bipolar disorder, mixed type, and nicotine dependence.  The examiner opined that the Veteran's emotional disturbance reported during the Veteran's army tour in the late 1970s was the prodrome or a first episode of hypomania or even mania.  Her uncoordinated life with multiple episodes of poor judgment would be quite characteristic of an initial period of hypomania or mania.  She had a number of years of stability with a lasting marriage and some vocational success until she had a catastrophic breakdown due to medical illness.  The examiner concluded that, taking all available data into consideration, it was at least as likely as not that the Veteran's current bipolar affective disorder, also commonly called "manic depressive," had its origins while the Veteran was on active military duty between 1976 and 1980.  The examiner noted that bipolar disorder is typically delayed for many years since early symptoms are often mistaken for personality quirks, personality disorders, or the like.  

Given the evidence set forth above, the Board finds that the evidence of record supports a finding that the Veteran's acquired psychiatric disorder is related to service and service connection is warranted for the Veteran's diagnosed bipolar disorder.  The private and VA opinions clearly show that the Veteran's condition began during service and the full manifestation of the bipolar disorder was delayed until the time of her post-service left leg injury.  The Board finds the medical opinions persuasive as they were based on the Veteran's competent medical history and are supported by the record.  As the medical evidence of record clearly demonstrates that the Veteran's bipolar disorder is related to service, service connection is warranted for the Veteran's acquired psychiatric disorder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The duty to notify and assist has been met to the extent necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding her claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


